DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 24, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER’S AMENDMENT
	Authorization was given for an Examiner’s Amendment by Applicant’s Representative, Aleksandra Fayer King, Reg. No. 60,881, on September 9, 2022.

Allowable Subject Matter
Claims 1 – 4, 6 – 11, 13 – 18, and 20 are allowed.
IN THE CLAIMS:
	Please cancel claims 5, 12, and 19.
	Please amend claims 1, 7, 8, 14, and 15 as follows: 

1.	A system for storing multiple instances of a data object, the system comprising:
	one or more non-transitory, computer-readable medium storing computer-executable instructions; and,
	one or more processors that, having executed the computer-executable instructions, configure the system to perform a plurality of operations comprising:
	
determining that one or more data objects of a plurality of data objects are subject to [[the]]a storage policy, wherein the storage policy indicates a number of instances that a particular data object is to be stored in one or more secondary storage devices;
for each data object determined to be subject to the storage policy:
determining a number of instances of each data object to store in one or more secondary storage devices 
the number of instances of each data object is determined based on the storage policy, and
the number of instances of each data object is greater than or equal to 
		for each instance of a data object: 
determining a secondary storage device selected from [[the]]a plurality of secondary storage devices in which to store the instance of the data object, wherein determining the secondary storage device in which to store the instance of the data object is based on one or more criterion comprising:
	an available storage capacity of the secondary storage device; 
	a time to store data on the secondary storage device;
	a throughput of storage operations performed on the secondary storage device; and,
	a time to access stored on the secondary storage device; and,
storing the instance of the data object in the determined secondary storage device;
receiving request to age the data object, wherein a number of instances of the data object stored in one or more secondary storage devices is equal to or fewer than the determined number of instances, wherein the instances of data object in a first tier of storage; and
aging the data object, wherein the aging comprises moving at least one instance of the data object from the first tier of storage to a second tier of storage, wherein the second tier of storage is associated with an inferior performance compared to the first tier of storage.

7.	The system of claim 1, wherein the plurality of operations further comprises:
	
	storing one or more additional instances of the data object in the one or more secondary storage devices to satisfy the determined number of instances 


8.	A method for storing multiple instances of a data object, the method comprising:
	
determining that one or more data objects of a plurality of data objects are subject to [[the]]a storage policy, wherein the storage policy indicates a number of instances that a particular data object is to be stored in one or more secondary storage devices;
for each data object determined to be subject to the storage policy:
determining a number of instances of each data object to store in one or more secondary storage devices selected from a plurality of secondary storage devices, wherein:
the number of instances of each data object is determined based on the storage policy, and
the number of instances of each data object is greater than or equal to the value of 2;
for each instance of a data object: 
determining a secondary storage device , wherein determining the secondary storage device in which to store the instance of the data object is based on one or more criterion comprising:
	an available storage capacity of the secondary storage device; 
	a time to store data on the secondary storage device;
	a throughput of storage operations performed on the secondary storage device; and,
	a time to access stored on the secondary storage device; [[and,]]
storing the instance of the data object in the determined secondary storage device;
receiving a request to age the data object, wherein the number of instances of the data object stored in one or more secondary storage devices is equal to or fewer than the determined number of instances, wherein the instances of data object in a first tier of storage; and
aging the data object, wherein the aging comprises moving at least one instance of the data object from the first tier of storage to a second tier of storage, wherein the second tier of storage is associated with an inferior performance compared to the first tier of storage.

14.	The method of claim 8, further comprising:
	 
	storing one or more additional instances of the data object in the one or more secondary storage devices to satisfy the determined number of instances based on the determination that the data is to be aged off; and,
	aging the data that is to be aged off, wherein aging comprises moving the data from the first tier of storage to a second tier of storage.

15.	A non-transitory, computer-readable medium having computer-executable instructions stored thereon that, when executed by one or more processors, cause a system to perform a plurality of operations comprising:

determining that one or more data objects of a plurality of data objects are subject to the storage policy, wherein the storage policy indicates a number of instances that a particular data object is to be stored in one or more secondary storage devices, wherein the storage policy indicates a number of instances that a particular data object is to be stored in one or more secondary storage devices;
for each data object determined to be subject to the storage policy:
determining a number of instances of each data object to store in one or more secondary storage devices selected from a plurality of secondary storage devices, wherein:
the number of instances of each data object is determined based on the storage policy, and
the number of instances of each data object is greater than or equal to 
for each instance of a data object: 
determining a secondary storage device wherein determining the secondary storage device in which to store the instance of the data object is based on one or more criterion comprising:
	an available storage capacity of the secondary storage device; 
	a time to store data on the secondary storage device;
	a throughput of storage operations performed on the secondary storage device; and,
	a time to access stored on the secondary storage device; [[and,]]
storing the instance of the data object in the determined secondary storage device;
receiving a request to age the data object, wherein the number of instances of the data object stored in one or more secondary storage devices is equal to or fewer than the determined number of instances, wherein the instances of data object in a first tier of storage; and
aging the data object, wherein the aging comprises moving at least one instance of the data object from the first tier of storage to a second tier of storage, wherein the second tier of storage is associated with an inferior performance compared to the first tier of storage.


Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        September 9, 2022